DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1-3 is the inclusion of the limitations of, as claimed in the combination:
the printing control unit is configured to cause the ink to be discharged so that a first distance is shorter than a second distance and the first distance is shorter than a third distance, the first distance is a distance between a center of a first overlapping area and a center of a second overlapping area in the first direction, the first overlapping area where both the first nozzle row and the second nozzle row discharge the ink when viewed from the second direction, and the second overlapping area where both the third nozzle row and the fourth nozzle row discharge the ink when viewed from the second direction, the second distance is a distance between a center of the first overlapping area and a center of a third overlapping area in the first direction, the third overlapping area where both the fifth nozzle row and the sixth nozzle row discharge the ink when viewed from the second direction, and, the third distance is a distance between a center of the second overlapping area and a center of the third overlapping area in the first direction.

causing the printing head to discharge the ink onto the medium includes causing the ink to be discharged so that a first distance is shorter than a second distance and a third distance, the first distance is a distance between a center of a first overlapping area and a center of a second overlapping area in the first direction, the first overlapping area where both the first nozzle row and the second nozzle row discharge the ink when viewed from the second direction, and the second overlapping area where both the third nozzle row and the fourth nozzle row discharge the ink when viewed from the second direction, the second distance is a distance between a center of the first overlapping area and a center of a third overlapping area in the first direction, the third overlapping area where both the fifth nozzle row and the sixth nozzle row discharge the ink when viewed from the second direction, and, the third distance is a distance between a center of the second overlapping area and a center of the third overlapping area in the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896